Case 7:20-mj-00939 Document 1 Filed on 05/05/20 in TXSD Page 1 of 1

AQ OL (Rev 8/01) Criminal Complaint

United States District Court

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

 

 

 

 

UNITED STATES OF AMERICA
V. CRIMINAL COMPLAINT

Luis Alberto Gamez-Arguijo

Case Number: M-20-0%384 -M
AKA: Alberto Gomez-Arquijo

[AE YOB: 1986
Honduras
(Nanie and Address of Defendant)

1, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about May 4, 2020 in Hidalgo County, in

the Southern District of exas

(Track Statutory: Language of Offense)
being then and there an alien who had previously been deported from the United States to Honduras in pursuance of law, and
thereafter was found near La Joya, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the
Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation of Title 8 United States Code, Section(s) 1326. (Felony)

| further state that | am a(n) Border Patrol Agent_ and that this complaint is based on the

following facts:

Luis Alberto Gamez-Arguijo was encountered by Border Patrol Agents near La Joya, Texas on May 4, 2020. The investigating agent
established that the defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally entered
the United States on May 4, 2020, near Hidalgo, Texas. Record checks revealed the Defendant was formally Deported/Excluded from
the United States on August 05, 2014 through Houston, Texas. Prior to Deportation/Exclusion the Defendant was instructed not to
return to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland Security. On August
31, 2010 the defendant was convicted of 8 USC 1326 illegal Re-Entry After Deportation and seritenced to seven (7) months confinement
and twelve (12) months Super vised Release Term.

Continued on the attached sheet and made a part of this complaint: [| Yes No

Approved by: AUSA Laura Garcia
Submitted by reliable electronic menus, sworn to and attested

to telepLonically per Fed. R. Cr. P. 4.1, and probable cause found on: {S/ Mirna Silva

 

Signature of a)

May 5, 20200 @ Zz !/2y4— a Silva Border Patrol Agent

b | as _
Juan F. Alanis _U.S. Magistrate Judge

Name and Title of Judicial Officer a Signature of Judicial Officer

 
